Citation Nr: 0334405	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from August 11, 
1987 to December 9, 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO) that denied the appellant's petition to reopen his claim 
for entitlement to service connection for residuals of a left 
shoulder injury.  

The veteran had requested an appearance at a hearing before 
the Board in Washington D.C.  The veteran was notified in 
June 2003 that a hearing was scheduled for November 2003.  
The veteran failed to appear at the scheduled hearing.  As 
explained in detail below, the case is ready for appellate 
review.  


FINDINGS OF FACT

1.  In a November 1996 rating action, the RO denied service 
connection for residuals of a left shoulder injury.  The 
veteran was provided notice of the decision and of his 
appellate rights.  The veteran filed a notice of disagreement 
with that decision, but did not file a substantive appeal in 
response to a January 1997 statement of the case, and the 
decision became final.

2.  Evidence added to the record since the January 1997 
statement of the case that denied service connection for 
residuals of a left shoulder injury does not bear directly 
and substantially upon the specific matter under 
consideration, is cumulative or redundant of the evidence 
previously of record, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSIONS OF LAW

1.  The RO's unappealed November 1996 decision, which denied 
service connection for residuals of a left shoulder injury, 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
20.302 (1996).

2.  Evidence received since the November 1996 RO rating 
decision and January 1997 statement of the case is not new 
and material; the claim of entitlement to service connection 
for residuals of a left shoulder injury is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a). (2003).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim of service connection 
for residuals of a left shoulder injury, and that the 
requirements of the VCAA have been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

In any event, the veteran and his representative have been 
provided with a decision and a statement of the case that 
discussed the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notified 
them of the evidence needed by the veteran to prevail on the 
claim.  In a March 2001 letter, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The 
veteran was provided with explicit provisions of the VCAA in 
the April 2002 statement of the case.  This March 2001 letter 
specifically gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In the instant case, 
the veteran was provided with initial notice of the 
provisions of the VCAA and its effect on the development of 
his claim in the March 2001 letter from the RO.  That letter 
indicated, however, that the veteran had 60 days to respond.  
It is noteworthy that the veteran provided additional 
evidence in November 2001, long after the foregoing 60 day 
response period.  It is also most significant to note that 
the veteran was provided with a requested opportunity to 
appear before the Board at a personal hearing but failed to 
appear.  Given that the veteran has been fully advised of his 
rights and responsibilities under the VCAA, that he has had 
more than a full year to respond to that VCAA notice, that he 
responded following the cited 60 day response period, and 
that he failed to appear before a hearing that he had 
requested, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Analysis

In a November 1996 rating decision, the RO denied service 
connection for residuals of a left shoulder injury on the 
basis that although the evidence did show a record of 
treatment in service in 1987 for a left shoulder injury, it 
did not show evidence of an existing left shoulder 
disability.  The veteran was provided notice of the decision 
and of his appellate rights.  In December 1996, the veteran 
submitted a notice of disagreement with the November 1996 
rating decision.  He also submitted private medical records 
from the Parkway Wellness Center dated from April to June 
1996 that showed pertinent treatment for and a diagnosis of 
left shoulder strain.  In January 1997, the RO issued a 
statement of the case that continued the denial of the 
veteran's claim for service connection for residuals of a 
left shoulder injury.  The stated basis for the denial was 
that although the evidence did show a record of treatment in 
service for a left shoulder injury in 1987, and also showed 
treatment for a left shoulder disorder in 1996 following an 
April 1996 motor vehicle accident, it did not show evidence 
of an existing left shoulder disability that was related to 
the injury in service.  The veteran did not appeal the 
determination and the decision became final.

Because the veteran did not submit a substantive appeal to 
the November 1996 rating decision, it became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1996). However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
this claim in May 2000, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2003).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the Federal Circuit Court, reviewing 
the history of former section 38 C.F.R. § 3.156(a), including 
comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 38 
C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in May 2000.

As indicated, the evidence of record at the time of the 1997 
statement of the case consisted of the service medical 
records and post-service private medical treatment records 
dated from April through June 1996.  As noted above, the 
underlying basis of the RO's last final denial of entitlement 
to service connection for residuals of a left shoulder 
injury, was that the evidence did not show that the veteran 
had an existing left shoulder disability that was related to 
the injury in service.  Consequently, the Board must 
determine if any of the evidence received subsequent to the 
1997 determination is both "new" and "material," to the 
question of whether there exists a current disorder that is 
related to service.  

Evidence associated with the claims folder since the January 
1997 statement of the case, and implicitly or explicitly 
claimed by the veteran to be new and material, includes 
numerous statements and written argument submitted by or on 
behalf of the veteran, and private medical treatment records 
from the University Hospital dated from April through July 
1998, and received in May 2000 and November 2001.

In support of his application to reopen his claim of service 
connection for residuals of a left shoulder injury, the 
veteran has simply maintained that he has a left shoulder 
disability that is related to the documented injury in 
service.  The appellant's lay statements, while credible with 
regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing the 
relationship of a chronic disability to service.  
Consequently, the Board cannot accord any probative value to 
his statements regarding the etiology of his left shoulder 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the appellant's statements taken independently 
or in conjunction with the other newly submitted evidence 
cannot be considered new and material to the question of 
whether he has a current disability that is related to 
service.  

A careful review of the medical evidence submitted subsequent 
to the January 1997 statement of the case shows that the 
veteran was treated at the University Hospital in 1998 for 
various complaints resulting in a diagnosis of "left 
shoulder pain."  Although the evidence is new because it was 
not of record at the time of the 1996 and 1997 decisions and 
is not cumulative because it reflects that the veteran has 
been diagnosed as having "left shoulder pain" versus the 
previously diagnosed "left shoulder strain," the evidence 
is not material because, as the RO has noted, none of it, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Essentially, it does 
not address the basis of the prior denial, that is, it does 
not answer the question of whether the veteran has a current 
left shoulder disability that is related to an event or 
injury in service.  

The Board recognizes that in the context of the newly 
submitted treatment records, it was reported on April 9, 
1998, that the veteran had stated in terms of history, that 
he had hurt his shoulder in service in 1987 and had been 
diagnosed as having "rich sack paralysis."  The veteran was 
also reported to have stated in a separate record of the same 
date that his shoulder symptoms "may be service related."  
Given that these recollections and speculations clearly came 
from the veteran, they have no probative value as they are 
merely a recitation of the veteran's self-reported and 
unsubstantiated history and lay opinions.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 
229 (1993).  In any case, "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence . . ..'"  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).

In conclusion, the appellant has not presented new competent 
evidence since January 1997 that relates a current left 
shoulder disability to service by way of a documented in-
service injury or otherwise.  It must be concluded therefore, 
that new evidence has not been presented that is so 
significant as to the issue of entitlement to service 
connection for residuals of a left shoulder injury that it 
must be considered in order to decide his claim.  New and 
material evidence has not been presented.  The claim is 
therefore, not reopened and the appeal is denied.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.302.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
residuals of a left shoulder injury is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



